Title: Frederick A. Packard to James Madison, 20 November 1830
From: Packard, Frederick A.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Philadelphia
                                
                                Nov. 20, 1830
                            American Sunday School Union
                        
                        Some months since we published a work entitled "Life of George Washington"– 266 pages 18[vo] I enclose to you
                            by the same mail two periodical pamphlets each of which contains a succinct notice of the character & design of
                            the work– We are about Stereotyping it & several friends– among them the late Judge Washington & Col
                            Varick of New York– have suggested many improvements– There is one point on which we find it very difficult to gain
                            Accurate information & it is one of so much importance that we have even ventured to trouble you with an inquiry–
                            What were the circumstances which attended the final vote on the declaration of independence? In what sense, if in any,
                            was it unanimously adopted?
                        We should do ourselves the pleasure to send you a few copies of the work, was not an improved edition
                            contemplated– As it is, the information you may be disposed to give will probably be communicated to many who will be
                            required hereafter to sustain that national character, which Washington did so much to obtain
                            for us, & which you have done so much dignify & Exalt– With the hope that you may not find it inconvenient
                            to answer our inquiry, Accept our best wishes for your health & happiness. Your obedt. servt
                        
                            
                                Fred. A Packard
                            for the Committee of PublicationAm. S. S. Union
                        
                    P. S. It may not be Amiss to add that our Life of Washington has already been adopted, as a reading book in the Common
                            Schools in Charleston S. C & elsewhere– & is very extensively circulated as a child’s reading or library
                            book–